Beck, J.
attoenetakd ne™sHrafo°r' compensation. Section 2108 of the Kevision provides that “ an attorney has a lien for a general balance of compensation * * * upon money due to his client and in the hands of the adverse pai,ty jn an acti0n or proceeding in which the attorney was employed, from the time of giving notice of the lien to that party.” This provision is so explicit and plain that there would seem to be no occasion for doubt or difficulty in its construction. To entitle the attorney to the lien, it seems that nothing is necessary to be done *383by him except the giving of the notice to the adverse party. That party can do no act to defeat the lien, and it can be discharged in no way except by payment or proper legal proceedings. If this were not so, the attorney would have in effect no lien, and his protection would amount to nothing. If the party can pay the money into the hands of another, and thereby defeat the right of the attorney, it is obvious that the provision of the statute above cited is rendered inoperative. If he cannot lawfully do this, it is plain that, in case he does so, he is liable to the attorney. If the judgment debtor can release the lien by unconditional payment to the clerk, upon notice to the attorney, then is the existence of the lien dependent upon his will. It will be observed that the statute does not provide that the attorney may hold the lien upon the money when paid into the hands of the clerk. It extends only to the money while in the hands of the adverse party. It may be said that, if the judgment debtor cannot pay the money to the clerk, he may be harrassed with executions, and that he cannot determine whether the amount claimed by the attorney is a just and proper compensation. But he may be relieved of any difficulty on these grounds by the payment of the fee or the whole amount of the judgment to the attorney. But it may be said that he ought to be permitted to pay the money to the clerk, in order to have satisfaction of the judgment. The attorney’s receipt, presented to the clerk, will as readily procure satisfaction and discharge oí the judgment as the payment of the money to that officer. If, for any reason, as the discharge of the attorney or the like, it cannot be paid to him, it may be paid to the clerk, under the condition and direction that it be held subject to the lien of the attorney; the judgment debtor thus making the clerk his agent for the propel’ appropriation of the money. Any questions as to the lien or the *384amount thereof could then be determined without expense or trouble to the judgment debtor. We see no objection to this course. The fact that defendant notified plaintiff of the payment to the clerk does not defeat the lien. The defendant, as we have seen, had no right to pay to the clerk that part of the money claimed by the attorney, and the notice could not relieve defendant of responsibility for so doing.
It may have been a mere caprice of the plaintiff to require payment to be made to him, instead of consenting that it be paid to the clerk, from whom he could have received the money due him. It may, too, have been a like caprice on the part of defendant, in insisting upon making payment to the clerk. Between the parties, as to these things, we will not judge.
Plaintiff has the advantage in having the law to support his demand's.
Other questions made in the case need not be considered, as the judgment, under the views above expressed, must be
Reversed.